PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT
            ______________

                 No. 13-3611
              ________________

           PHILLIP LEE FANTONE,

                                         Appellant

                       v.

FRED LATINI, JOE BURGER, and RON MACKEY
             ________________

 On Appeal from the United States District Court
    for the Western District of Pennsylvania
         (D.C. Civ. No. 2-12-cv-01691)
  Honorable Cynthia R. Eddy, Magistrate Judge
              ________________

           Argued December 9, 2014

   BEFORE: VANASKIE, GREENBERG, and
          COWEN, Circuit Judges

           (Filed: February 18, 2015)
                ______________
Tarah E. Ackerman
Thomas S. Jones
Peter D. Laun (argued)
Jones Day
500 Grant Street
Suite 4500
Pittsburgh, Pa. 15219

  Attorneys for Appellant

Kathleen G. Kane
Attorney General
John G. Knorr, III
Chief Deputy Attorney General
Kemal A. Mericli (argued)
Senior Deputy Attorney General
Robert A. Willig
Office of Attorney General of Pennsylvania
564 Forbes Avenue
Manor Complex
Pittsburgh, Pa. 15219

  Attorneys for Appellee
                    ______________

                        OPINION
                     ______________

GREENBERG, Circuit Judge.

                   I. INTRODUCTION

      Though criminal convictions followed by imprisonment




                             2
deprive defendants of their freedom, inmates nevertheless retain
certain constitutionally protected property and liberty interests.
Thus, the Due Process Clause in the Fifth and Fourteenth
Amendments prohibits the federal and state governments from
depriving an inmate of life, liberty, or property without due
process of law.1 In this case, we consider whether a state has
interfered unlawfully with an inmate’s protected liberty interests
with respect to the conditions of his confinement and the
possibility of his parole and whether a state officer may have
unlawfully retaliated against the inmate for exercising his
constitutional rights.

        The Commonwealth of Pennsylvania incarcerated
appellant Phillip Lee Fantone in 2010 in a state correctional
institution. The Pennsylvania Board of Probation and Parole
(the “Parole Board”) granted him parole, but, by reason of
prison discipline proceedings filed against Fantone, the Parole
Board rescinded that decision. Fantone subsequently brought
this case in the District Court alleging that by their wrongful
actions, defendants, now appellees, unlawfully caused him to be
confined in a prison Restrictive Housing Unit (“RHU”), which,
in turn, led the Parole Board to rescind his parole. Defendants
made a motion to dismiss under Fed. R. Civ. P. 12(b)(6), which
the Court granted. Fantone appeals, contending that the
combination of the rescission of his parole and his confinement

1
 See U.S. Const. amends. V, XIV. The Due Process Clauses are
designed to protect the individual against arbitrary government
action. See Wolff v. McDonnell, 418 U.S. 539, 557, 94 S. Ct.
2963, 2975 (1974). We are referring to the clauses in the
singular in this opinion.




                                3
in the RHU infringed his legally cognizable liberty interests,
thereby violating his right to due process of law. He further
charges that defendants conspired to deprive him of these due
process rights. Finally, he claims that correctional officer Joe
Burger unlawfully retaliated against him by having him retained
in the RHU after the expiration of the period of his disciplinary
confinement because Fantone would not confess to the charges
in the disciplinary proceedings and because he filed a grievance
against Burger charging that Burger threatened him.

        Perhaps the most significant legal principle leading to our
result on this appeal is that where state law provides parole
authorities with complete discretion to rescind a grant of parole
prior to an inmate’s release, the inmate does not have a
constitutionally protected liberty interest in being paroled before
his actual release. See Jago v. Van Curen, 454 U.S. 14, 102
S. Ct. 31 (1981). Because Pennsylvania law provides that the
Parole Board may rescind a determination granting parole at any
point before it is “executed”—i.e., an inmate is released—we
determine that Fantone did not have a liberty interest in the pre-
execution grant of parole. Moreover, inasmuch as an inmate
does not have a right to be confined in any particular housing
unit in a prison, absent certain atypical and significant hardship,
when an inmate is placed in a restrictive custody unit, his liberty
interests have not been infringed.               See Johnson v.
Commonwealth, 532 A.2d 50, 52 (Pa. Commw. Ct. 1987). We
therefore will affirm the District Court’s dismissal of Fantone’s
due process and conspiracy claims, as they are based on the
rescission of his parole and the place of his confinement. For
the reasons set forth below, however, we will reverse the
Court’s order dismissing his retaliation claims against Burger
and remand that aspect of this case for further proceedings.




                                4
            II. JURISDICTIONAL STATEMENT

      The District Court had jurisdiction pursuant to 28 U.S.C.
§ 1343(a), and we have jurisdiction pursuant to 28 U.S.C. §
1291.



                III. STANDARD OF REVIEW

        Inasmuch as the District Court dismissed Fantone’s
complaint pursuant to Fed. R. Civ. P. 12(b)(6), we review all of
its findings de novo, and, for purposes of this opinion, “accept
the truth of all the factual allegations in the complaint and . . .
draw all reasonable inferences in favor of [Fantone].” Revell v.
Port Auth., 598 F.3d 128, 134 (3d Cir. 2010).



    IV. FACTUAL AND PROCEDURAL BACKGROUND

        Pennsylvania incarcerated Fantone as a parole violator in
      2
2010. At that time, it held him at the State Correctional
Institution-Pittsburgh (“SCI-Pittsburgh”). In March 2012, when
Fantone was eligible for parole, he appeared before the Parole
Board. The Parole Board exercised its discretion to grant him
parole, and it informed him of this decision on or about April
18, 2012. However, in the weeks between Fantone’s parole
hearing and the Parole Board’s decision, prison officers charged

2
  We are not concerned with Fantone’s antecedent criminal
conduct.




                                5
Fantone with “cupping” methadone and transferring it to other
inmates. Because of these allegations, the prison officers
transferred Fantone to the RHU. After Fantone’s transfer,
Burger interrogated him about the methadone charges. Burger
told Fantone that two nurses had seen him cupping his
medication and that a surveillance video recorded this activity.
Fantone alleges that during this interrogation, Burger threatened
to “bury [Fantone] in this hole and you’ll never see population
here and then I’ll have you shipped so far away you’ll never get
a visit.” App. 46. Fantone subsequently filed a grievance
against Burger, complaining of these threats.

       Fantone appeared before an examiner, defendant Ron
Mackey, for a hearing on the methadone allegations. Defendant
Lieutenant Fred Latini and Burger met privately with Mackey
before Fantone entered the hearing room. During the hearing,
Mackey indicated that Latini and Burger had presented credible
statements from two confidential informants supporting the
cupping allegations. Based on that evidence, Mackey found
Fantone guilty of cupping his methadone and sanctioned him to
serve 35 days in the RHU, time he already had served. This
disposition imposed a term of disciplinary custody, which is
distinguishable from administrative custody as disciplinary
custody, unlike administrative custody, is imposed as a
punishment.

       Fantone contends that due to procedural improprieties, he
was denied due process of law in those proceedings. He also
alleges that during the hearing, Burger remained within earshot
outside of the hearing room, listening to the proceedings through
an open door. Fantone further alleges that Burger informed
Latini of Fantone’s sentence of time served but that Latini
nevertheless ordered Fantone to remain in the RHU on




                               6
administrative custody status until May 8, 2012. Then, as a
condition of release from the RHU, the prison staff required
Fantone to write a statement revoking his grievance against
Burger, and he did so under duress.

       On May 12, 2012, after being back in the general
population for four days, the prison officers transferred Fantone
again to the RHU on administrative custody status during the
investigation of a second misconduct charge against him, this
one relating to graffiti in his cell. The hearing on the second
misconduct charge was continued until June 12, 2012, and until
that time, Fantone remained in the RHU. When the hearing
reconvened with Latini appearing as a witness, Mackey found
Fantone guilty once again and sanctioned him to 90 days of
disciplinary custody. Fantone contends that as he was being
escorted back to the RHU, Burger taunted him by “flex[ing] his
biceps with a slow robot type gait as if in victory.” App. 77.

       Fantone contends, and we accept the contention in these
proceedings, that these disciplinary actions led the Parole Board
to rescind Fantone’s parole. However, Fantone successfully
obtained dismissal of both misconduct charges on administrative
appeal due to a lack of reliable evidence. Nevertheless, the
Parole Board did not reinstate Fantone’s parole, and he
remained in the RHU until the prison authorities transferred him
to another correctional institution on November 1, 2012. We
were told at oral argument that Fantone was not released from
the second institution until he had served his entire term, or in
the vernacular, had “maxed out.”

       On November 19, 2012, Fantone initiated a pro se civil




                               7
action in the District Court against Latini, Burger, and Mackey.3
 His complaint, as later amended, set forth claims for due
process violations, conspiracy, and retaliation. Fantone
attributed his loss of parole and confinement to the RHU to
defendants’ unlawful actions. In addition, as we have indicated,
Fantone asserted that Burger wrongfully retaliated against him
because he would not confess to the methadone charge and
because he filed a grievance against Burger. The parties agreed
to present the case to a magistrate judge for disposition, and the
case was assigned to Magistrate Judge Cynthia Reed Eddy.
Pursuant to a motion by defendants, now appellees, the Court
dismissed this case in its entirety by order of August 8, 2013, for
failure to state a claim. In reaching its conclusion, the Court
reasoned as follows: (1) defendants did not deprive Fantone of a
liberty interest and thus did not infringe his due process
protection; (2) his related conspiracy claim failed because there
could not be a conspiracy to violate the Due Process Clause
without a violation of the Clause; and (3) the retaliation claim
failed because Fantone’s pleadings did not adequately claim that
his filing of a grievance against Burger and his refusal to confess
to the methadone allegations led to Burger retaliating against
him. Fantone timely filed a notice of appeal, and we now decide
the case.4



                       V. DISCUSSION

3
 There originally were other defendants, but they no longer are
parties.
4
  We thank Fantone’s attorneys on this appeal for their fine
representation of him on a pro bono basis.




                                8
        We are guided here by the concerns undergirding the
liberty interests protected by the Due Process Clause. Under
certain circumstances, states may create liberty interests with
respect to inmates’ rights that are protected by the Clause, but
these interests generally will be limited to freedom from
restraint that imposes “atypical and significant hardship on the
inmate in relation to the ordinary incidents of prison life.”
Sandin v. Conner, 515 U.S. 472, 484, 115 S. Ct. 2293, 2300
(1995); see Bd. of Pardons v. Allen, 482 U.S. 369, 107 S. Ct.
2415 (1987). Accordingly, though inmates do not shed all
constitutional rights at the prison gate, “‘[l]awful incarceration
brings about the necessary withdrawal or limitation of many
privileges and rights, a retraction justified by the considerations
underlying our penal system.’” Jones v. Prisoners’ Labor
Union, 433 U.S. 119, 125, 97 S. Ct. 2532, 2537 (1977) (quoting
Price v. Johnston, 334 U.S. 266, 285, 68 S. Ct. 1049, 1060
(1948)). Discipline by prison officials in response to a wide
range of misconduct falls within the expected perimeters of the
sentence imposed by a court of law.

       A. Due Process Claim: Fantone’s Combination Theory
          Does Not Create a State-based Liberty Interest.

        The District Court properly dismissed Fantone’s due
process claim. In his complaint, Fantone asserts that he was
denied due process in the methadone misconduct proceedings
that resulted in his sentence to disciplinary confinement in the
RHU and, in turn, led to the rescission of his parole. The Court
dismissed Fantone’s claim based on a determination that his due
process rights had not been implicated in the misconduct
proceedings because those proceedings resulted in such brief
confinements to the RHU that, even when coupled with the
rescission of the grant of parole, the proceedings did not




                                9
implicate his liberty interests.

        The requirement that the government afford due process
of law to the entities and individuals with whom it deals applies
only in situations in which the governmental action implicates
some protected life, liberty, or property interest of the entity or
individual. In this case, Fantone contends that the implicated
interest relates to the place of his confinement and his possibility
of being paroled. The Supreme Court and this Court long have
held that liberty interests “may arise from two sources—the Due
Process Clause itself and the laws of the States.” Hewitt v.
Helms, 459 U.S. 460, 466, 103 S. Ct. 864, 868-69 (1983) (citing
Meachum v. Fano, 427 U.S. 215, 223-27, 96 S. Ct. 2532, 2537-
40 (1976)); Asquith v. Dep’t of Corr., 186 F.3d 407, 409 (3d
Cir. 1999). Fantone concedes that he does not have a liberty
interest arising directly from the Due Process Clause but
contends that the combination of his confinement in the RHU
and the rescission of his parole infringed his state-created liberty
interests. In short, he went from the verge of release on parole
to being denied parole and being confined in the RHU. His
argument includes the contention that his liberty interests were
implicated because the rescission of his parole effectively
lengthened his sentence. Though there is no question that this
theory is thoughtful and well crafted, we reject it.

       Sandin v. Connor provides that an inmate’s liberty
interests generally will be limited to freedom from restraint
imposing “atypical and significant hardship on the inmate in
relation to the ordinary incidents of prison life.” 515 U.S. at
484, 115 S.Ct. at 2300. Although we have not conclusively
determined the baseline from which to measure what is “atypical
and significant” in any particular prison system, and we do not
do so here, we are satisfied that Fantone has not demonstrated




                                   10
that he had a liberty interest that defendants could have
infringed.

        Fantone rests his “combination” argument on the
Supreme Court decision in Wilkinson v. Austin, 545 U.S. 209,
125 S. Ct. 2384 (2005). Wilkinson involved the placement of an
inmate in one of Ohio’s most extreme penitentiaries, its
“Supermax” facility, in which conditions are “more restrictive
than any other form of incarceration in Ohio, including
conditions on its death row or in its administrative control
units.” Id. at 214, 125 S.Ct. at 2389. Once confined in the
Supermax facility, an inmate remains there indefinitely, with
only annual reviews. Moreover, inmates lose parole eligibility
while incarcerated in the Supermax facility. Id. at 214-15, 217,
125 S. Ct. at 2390-91. The Wilkinson Court held that this
combination of circumstances sufficed to create atypical and
significant hardship, in relation to the ordinary incidents of
prison life, so that confinement in the Supermax facility could
infringe an inmate’s liberty interests and the inmate therefore
had a due process right in the procedure leading to that
deprivation. Id. at 223-24, 125 S.Ct. at 2394-95. In reaching its
result the Court emphasized the facility’s extreme conditions,
especially its “prohibition on almost all human contact,” the
indefinite confinement, and a Supermax inmate’s “automatic
disqualification” for parole consideration. Id.

        These factors, however, do not commix here analogously.
 Fantone’s circumstances do not present hardship that is atypical
and significant when compared to the ordinary incidents of
prison life, so it cannot be said that defendants’ actions infringed
his liberty interests. Id. at 223-24, 125 S.Ct. at 2394-95. The
conditions in the RHU at SCI-Pittsburgh are quite different from
those in the Supermax facility that the Supreme Court described




                                11
in Wilkinson. As a baseline point of contrast, the RHU offers
the inmates confined in it, whether on administrative or
disciplinary confinement, markedly more human interaction and
bodily movement than is allowed in Ohio’s Supermax facility.
Wilkinson describes how the Supermax facility’s prisoners are
kept in a single small cell for 23 hours each day and are
permitted to leave only for one hour’s exercise. As the Court
described, “it is fair to say inmates are deprived of almost any
environmental or sensory stimuli and of almost all human
contact.” Id. at 214, 125 S.Ct. at 2389. Fantone faced far less
restrictive constraints in the RHU. Moreover, placement in the
Supermax facility is indefinite, and, after an initial 30-day
review, the placement is reviewed just annually. Fantone, in
contrast, was in the RHU, at least while on disciplinary
confinement, for a set term of days, and his confinement in the
RHU was subject to regular reviews.5 See, e.g., Stallings v.
Werholtz, 492 F. App’x 841, 845-46 (10th Cir. 2012) (non-
precedential) (existence of periodic review of administrative
custody in the Kansas system distinguishes it from Wilkinson).
Finally, unlike the Supermax inmates, Fantone was not
disqualified for parole consideration.

       This last consideration is significant: despite the language
with which Fantone describes the rescission of his parole, he did
not become ineligible for parole simply because of his
placement in the RHU. To the contrary, when the Parole Board
rescinded Fantone’s parole, it repeated the procedural process

5
  Requirements governing Fantone’s placement in administrative
confinement mandated a weekly review of his placement for the
first two months and every 30 days thereafter. Fantone does not
claim that there were procedural delays of review during this
confinement.




                                12
that it had followed when it granted him parole as both times it
reached its decision by exercising its discretion. Where state
law provides parole authorities complete discretion to rescind a
grant of parole prior to release, an inmate does not have a
constitutionally protected liberty interest in being paroled. See
Jago, 454 U.S. at 23, 102 S.Ct. at 37 (Blackman, J., concurring).
 Critically, as we have pointed out, Pennsylvania law provides
that the Parole Board may at any time rescind an order granting
parole until it is “executed”—i.e., the inmate is released on
parole. See Johnson, 532 A.2d at 52. Though the misconduct
allegations against Fantone probably caused the Parole Board to
rescind his parole, and we assume as much on this appeal,
“[n]othing in [a state’s] code requires the parole board to deny
parole in the face of a misconduct record or to grant parole in its
absence.” Sandin, 515 U.S. at 487, 115 S.Ct. at 2302. In this
regard, we have not overlooked the fact that Fantone was
cleared of the misconduct charges on administrative appeal.
Rather, we will not equate such vindication with a defendant’s
acquittal at a criminal trial following which the defendant cannot
be punished in that proceeding for committing the offense for
which he had been tried.

        Ultimately, we conclude that Fantone’s due process
argument is unvailing. The combination of his retention in the
RHU and the rescission of his parole did not infringe his liberty
interests. In reaching our result, we note that it is consistent
with the result in non-precedential opinions of panels of this
Court. In Boone v. Nose, 530 F. App’x 112 (3d Cir. 2013)
(non-precedential), a Pennsylvania inmate had been given a 60-
day term of disciplinary confinement on a misconduct
conviction that later was reversed on administrative appeal but
that, in the meantime, had resulted in the rescission of a grant of
parole. A panel of this Court found that the inmate did not have




                                13
a protected liberty interest to which the right to due process
might attach. Id. at 114. Similarly, a panel of this Court held
recently in Barna v. Boyce, 563 F. App’x 103 (3d Cir. 2014)
(non-precedential), that an inmate’s placement in the RHU for
30 days as a disciplinary sanction could not violate his due
process rights absent a showing that placement in the RHU and
its conditions constituted atypical and significant hardship in
relation to ordinary incidents of prison life. The panel
determined that a due process protection had not been triggered
when the inmate’s alleged misconduct resulted in the rescission
of his grant of parole and a subsequent lengthened duration of
confinement. Id.6

        Fantone did not have a liberty interest that defendants
could have infringed because the misconduct determinations, his
time in the RHU, and the rescission of his parole did not, either
alone or in combination, create atypical and significant hardship
in relation to the ordinary incidents of prison life. Accordingly,
we will affirm the District Court’s order dismissing Fantone’s
due process claim.



       B.   Conspiracy Claim: The District Court Properly
             Dismissed the Conspiracy Charge.

      As Fantone’s counsel acknowledged during oral
argument, his conspiracy complaint “rises and falls” with his
6
  We are not treating the cited non-precedential opinions as
authority or binding precedent on this appeal even though we
find their analyses helpful. Rather, we reach our result by
conducting our own analysis.




                               14
due process claims. Because we find that Fantone does not have
an actionable claim against defendants for the deprivation of his
due process rights, as the alleged deprivation did not infringe his
liberty interests, he cannot have a corresponding and dependent
claim against them for having engaged in a conspiracy to
deprive him of those rights. Therefore, we agree with the
District Court’s dismissal of the conspiracy claim. See, e.g.,
Perano v. Twp. of Tilden, 423 F. App’x 234, 239 (3d Cir. 2011 )
(non-precedential) (without grounds for an independent finding
that a plaintiff has been deprived of a constitutional right, there
can be no claim brought against the defendants for conspiracy to
violate those rights).7

       C. Retaliation Claim: The District Court Improperly
          Dismissed the Retaliation Claim.

        Finally, we review the District Court’s dismissal of
Fantone’s retaliation claim against Burger that Fantone
predicates on his confinement in administrative custody in the
RHU. Fantone treats this claim as being under 42 U.S.C. § 1983
and we agree with this approach. When a plaintiff makes a
retaliation claim, he alleges that: (1) he engaged in a
constitutionally protected activity; (2) he suffered, at the hands
of a state actor, adverse action sufficient to deter a person of
ordinary firmness from exercising his constitutional rights; and
(3) the protected activity was a substantial or motivating factor
in the state actor’s decision to take adverse action. Rauser v.
Horn, 241 F.3d 330, 333 (3d Cir. 2001). Fantone claims that
Burger retaliated against him because Fantone refused to

7
 We agree with the acknowledgement of Fantone’s counsel but
have reviewed the matter independently and have come to the
same conclusion.




                                15
provide a written confession to the methadone cupping charge
and because he filed a grievance against Burger for threatening
him during his interrogation. In particular, Fantone alleges that
Burger threatened to cause him to be held in the RHU after his
disciplinary custody term had expired, and actually did so.

        The District Court dismissed Fantone’s retaliation claim
for two reasons. First, the Court found that “Burger’s verbal
threats made during the interrogation . . . were allegedly made
before Plaintiff had filed his grievance or engaged in any other
type of constitutionally protected activity.” App. 20. Second,
the Court determined, with respect to Fantone’s allegation that
Burger caused him to be put in the RHU following disciplinary
custody, that “Plaintiff’s Complaint clearly states that Plaintiff
was placed in administrative custody ‘per Lt. Latini,’ not
Defendant Burger.” Id. 21. For the reasons we explain below,
we disagree with the Court’s treatment of Fantone’s retaliation
allegations and determine that it failed to give proper deference
to his pro se pleadings. We accordingly will reverse the Court’s
dismissal of the retaliation claim and remand the case to that
Court for further proceedings on his retaliation claim against
Burger.

       1. Fantone’s complaint sufficiently alleges that he
          suffered adverse action motivated by his exercising
          constitutionally protected activity.



       In Count Four of the complaint, Fantone contends that
Burger violated his First Amendment rights and sets forth, in
three paragraphs, the retaliatory acts that he argues constituted
such a violation. The District Court focused on these allegations
in discussing the retaliation claim but failed to consider that all




                                16
of Fantone’s protected activity, as well as all of Burger’s alleged
retaliatory actions, should be read as events in a continuum.

        Of course, the District Court correctly recognized that
Burger’s threats came before Fantone filed his grievance against
him.8 After all, the events had to be in that order because the
grievance complained of the threats. Fantone’s complaint,
however, asserts that the threats came after Fantone exercised
his Fifth Amendment right to refuse to write a confession to the
methadone allegations, which he contended were false. When
we read his pro se complaint fairly, we can see that Fantone
does describe the critical incident sufficiently: that is, Fantone
exercised a Fifth Amendment right when he refused to write a
confession, and Burger threatened him with retaliatory action for
exercising that right.

        Fantone was entitled to invoke Fifth Amendment
protection when asked to write a confession to the methadone
allegations. Though we will assume without deciding that an
inmate does not have a right to remain silent when questioned
about allegations of prison misconduct that do not rise to the
level of criminal activity, an inmate does have this right when
the alleged prison misconduct included criminal acts. The
allegation in the first set of charges against Fantone was that he
illegally transferred methadone, a Schedule II controlled
substance under Pennsylvania law.               28 Pa. Code §

8
 The filing of a prison grievance is an activity protected by the
First Amendment. See Allah v. Al-Hafeez, 208 F. Supp. 2d 520,
535 (E.D. Pa. 2002) (“both filing a lawsuit and filing grievances
are protected activities”) (citing Anderson v. Davilla, 125 F.3d
148 (3d Cir. 2001), and Herron v. Harrison, 203 F.3d 410, 415
(6th Cir. 2000)).




                                17
25.72(c)(2)(xi) (2006). The unauthorized transfer of a Schedule
II controlled substance is a felony. 35 Pa. Cons. Stat. Ann. §
780-113(a)(30) (2006). As such, when Fantone was asked to
write the confession, he was protected by the Fifth Amendment,
which “‘not only protects the individual against being
involuntarily called as a witness against himself in a criminal
prosecution but also privileges him not to answer official
questions put to him in any other proceeding, civil or criminal,
formal or informal, where the answers might incriminate him in
future criminal proceedings.’” Baxter v. Parmigiano, 425 U.S.
308, 316, 96 S. Ct. 1551, 1557 (1976) (emphasis added) (quoting
Lefkowitz v. Turley, 414 U.S. 70, 77, 94 S. Ct. 316, 322 (1973)).
 Any confession to that conduct surely would have incriminated
Fantone if the Commonwealth had instituted a criminal
proceeding against him.9

       2. Fantone alleged a causal connection between his
          protected activity and his placement in
          administrative custody in the RHU.

       The District Court erroneously determined that Fantone
did not allege that Burger played any part in his administrative
custody commitment to the RHU. The Court did not afford
Fantone’s allegations in his amended complaint the liberal
reading that Haines v. Kerner, 404 U.S. 519, 520-21, 92 S. Ct.
594, 596 (1972), requires. The Supreme Court explained in

9
 We note that under 42 U.S.C. § 1983, Fantone did not need to
allege that his constitutional rights actually were violated—he
needed only to claim that he invoked them and suffered as a
direct consequence. See White v. Napoleon, 897 F.2d 103,111-
12 (3d Cir. 1990).




                              18
Haines that a pro se complaint, “however inartfully pleaded,”
must be held to “less stringent standards than formal pleadings
drafted by lawyers” and only can be dismissed for failure to
state a claim if it appears “‘beyond doubt that the plaintiff can
prove no set of facts in support of his claim which would entitle
him to relief.’” Id. at 520-21, 92 S.Ct. at 596; see also Erickson
v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, (2007) (“a
document filed pro se is to be liberally construed and a pro se
complaint, however inartfully pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers”)
(internal citation and quotation marks omitted).

       The District Court found that “Plaintiff’s Complaint
clearly states that Plaintiff was placed on [administrative
custody] ‘per Lt. Latini,’ not Defendant Burger.” App. 21. In
doing so, the Court did not take into account the assertions in
Fantone’s amended complaint alleging that while Latini
ultimately ordered that Fantone remain in the RHU on
administrative custody, Burger listened to the misconduct
hearing, heard Mackey commit Fantone to time served, and then
communicated with Latini.          Fantone alleges that this
communication led to Latini issuing his order that Fantone be
held in administrative custody.10 Fantone also alleges that
Burger openly mocked him and demonstrated his dominance
over him as he was being taken to administrative custody after
his second disciplinary conviction, conduct that supports a
reasonable inference that Burger was involved in his




10
  Fantone also reiterated these allegations in the briefing on
defendants’ motion to dismiss.




                               19
confinement in the RHU.11

        It is not unreasonable to draw an inference that there was
a causal connection between Fantone’s attempts to exercise his
constitutional rights, Burger’s actions, and Fantone’s subsequent
placement in administrative custody in the RHU. Notably,
Burger’s threats against Fantone match the events that actually
occurred: after Fantone refused to confess and later filed a
grievance against Burger, he was held in the RHU for the
duration of his time at SCI-Pittsburgh, just as Burger threatened.
 While Fantone’s allegations do not “prove” Burger’s
involvement in the RHU placement, they did not need to do so.
After all, as an inmate, Fantone was not privy to private
conversations among defendants or given insight into the precise
activities and discussions of the prison guards or the prison
administration.

       In sum, the combination of facts alleged here, both direct
and circumstantial, support though do not compel a conclusion
that Burger engaged in a retaliatory act leading to Fantone’s
placement in administrative custody, and at this stage of the
proceedings we accept that conclusion for we must draw all
reasonable inferences in Fantone’s favor. See W. Penn

11
   While Fantone phrased these restated allegations as facts
lending themselves to conspiracy between Latini and Burger, the
nature of Fantone’s pro se action requires us to interpret them in
connection with whichever claim they support. Haines, 404
U.S. at 420-21, 92 S.Ct. at 596. Because they support Fantone’s
claim that Burger was responsible for his continued confinement
in the RHU in retaliation for Fantone’s invocation of his Fifth
Amendment rights, and for his filing of a grievance against
Burger, the District Court should have taken them into account.




                               20
Allegheny Health Sys., Inc. v. UPMC, 627 F.3d 85, 91 (3d Cir.
2010). Though we do not know what facts will be developed at
trial, we are satisfied that Fantone pleaded his retaliation claim
sufficiently to survive the motion to dismiss.12

        We hold that a proper analysis of Fantone’s retaliation
claim would have led the District Court to find that Fantone
sufficiently alleged that he engaged in two protected activities—
the refusal to sign a written admission of guilt and the filing of a
grievance—which together resulted in Burger taking retaliatory
action against him that caused Fantone to be confined to the
RHU on administrative custody status when he otherwise would
have been in the general population. See, e.g., Rauser, 241 F.3d
at 333. Accordingly, we will reverse the Court’s dismissal of
Fantone’s retaliation claim and remand the case for further
proceedings with respect to Burger.



                      VI. CONCLUSION

       For the foregoing reasons, we will reverse the order of
12
   We are not concerned on this appeal with determining the
precise period of Fantone’s administrative custody confinement
that a trier of fact could attribute to retaliation by Burger.
Rather, we merely hold that Fantone’s complaint can be read to
support a conclusion that he spent some time in administrative
custody because of Burger’s retaliation against him. Nor are we
concerned with the effect of Fantone’s initial conviction and
subsequent reversal of the disciplinary charges against him.
Though these matters may become significant at trial if the case
gets that far, they are not germane here.




                                21
August 8, 2013, to the extent that it dismissed the retaliation
claim against Burger but otherwise will affirm that order.13 The
parties will bear their own costs on this appeal.




13
   We are reversing only as to Burger on Fantone’s retaliation
claim even though in his brief on this appeal he does state that
Latini was involved in the retaliation. In this regard, we note
that Fantone indicates in his brief that “[t]he District Court also
erroneously dismissed [his] retaliation claim against Appellee
Burger,” Appellant’s br. at 29, and in Count Four of his
complaint, he only mentions Burger as involved in the
retaliation. Moreover, insofar as we are aware Latini had no
reason to retaliate against Fantone and, although he could have
conspired with Burger to retaliate against Fantone, the District
Court dismissed the conspiracy count, which was addressed to
Fantone’s due process claim, and we are affirming that
disposition. We also point out that inasmuch as the District
Court decided the case by granting a motion to dismiss, by
remanding the case, we are not precluding either Fantone or
Burger from moving for summary judgment.




                                22
Phillip Lee Fantone v. Latini, et al, No. 13-3611, Dissenting

COWEN, Circuit Judge.

       The major but unarticulated premise of the majority
opinion is that if a prisoner is suspicious that corrections
officers have illegally retaliated against him, even though there
is pled nothing to verify those suspicions, the complaint will
survive a motion to dismiss. I cannot join the majority’s
opinion to the extent it lowers the standard of plausibility that
inmates are required to plead to state claims of retaliation. All
that is now required to plead causality under the majority
opinion is an allegation that two individuals had a
conversation, albeit the contents of which are unknown,
followed by some adverse action. It is hard to imagine an
inmate who will not be able to meet this threshold.

       Fantone’s retaliation claim is against Burger, yet his
complaint does not contain any allegation that Burger engaged
in an adverse action against him. Instead, Fantone alleges that
Latini ordered him to be placed in administrative custody. But
notwithstanding this adverse action, the complaint does not
include any indication that Fantone ever filed a prisoner’s
grievance against Latini or that Latini ever threatened him.
Nor is there any allegation that Latini was angered by
Fantone’s refusal to sign a written confession or that he was
aware of Burger’s threats against him.

       Anticipating this potentially fatal flaw, Fantone
attempts to draw a line from Burger to Latini. Fantone
predicates this argument on a conversation he observed
between Burger and Latini, despite the fact that he could not
hear what the two officers were discussing. Fantone’s claim
therefore boils down to an allegation that, because Latini
ordered that he be placed in administrative custody after he
observed Burger talking to him, Latini’s order must have been
given in retaliation for his grievance against Burger and/or his
refusal to sign a confession. This theory is not borne out by
the complaint.

       Fantone’s allegations of retaliation, which are echoed
by the majority, are best summed up by his counsel in his
reply brief:

       Mr. Fantone argues that he witnessed Appellee
       Burger listening to the misconduct hearing, and
       that Burger heard Appellee Mackey commit Mr.
       Fantone to time served. He then alleges that
       Burger “communicated with Lt. Latini after the
       hearing” and, as a result, Appellee Latini
       ordered that Mr. Fantone be held on
       Administrative Custody. He also alleges that
       Appellee Burger only mocked Mr. Fantone and
       demonstrated his dominance over him as he was
       taken to administrative custody.

Fantone Reply Br. at 14. Fantone admits that he did not hear
any of the substance of the conversation between Burger and
Latini.

       Nonetheless, and with no further relevant facts pled, he
invites us to draw the following inferences: (1) that Burger
overheard that Fantone was sentenced to time served, (2) that
Burger was angered by this, (3) that Burger relayed this anger


                              2
to Latini in a conversation following Fantone’s misconduct
hearing (that Fantone acknowledges he could not hear), and
(4) that, notwithstanding the speculation regarding the
substance of Burger and Latini’s conversation, and the fact
that there is no allegation that Burger otherwise had any input
in the decision to place him in administrative custody, that
Burger was the driving force behind Latini’s decision to place
Fantone in administrative custody. From these inferences, he
concludes that Latini’s order was, in actuality, the product of
Burger taking retaliatory action against him. Moreover,
Fantone asserts that the fact that Burger appeared pleased by
Fantone’s placement in administrative custody makes it
plausible that Latini acted because Burger wanted to retaliate
against Fantone.

        The majority suggests that these inferences are
reasonable in light of the liberal pleadings standard afforded to
pro se litigants.       However, even construing Fantone’s
complaint liberally, bald speculation is insufficient to state a
plausible claim under Iqbal and Twombly. See Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (“[A] pro se complaint must
still contain sufficient factual matter, accepted as true, to state
a claim to relief that is plausible on its face.”). Fantone’s
complaint does not include a retaliation claim against Latini,
the officer who ordered that he be placed in administrative
custody, and it is devoid of any allegation that Burger himself
took any adverse action against him. The majority glosses
over these gaping holes in Fantone’s complaint. But its
recitation of the liberal pleading standard cannot substitute for
the fact that there are no allegations connecting Latini’s
decision to place Fantone in administrative custody with either


                                3
Burger’s threats or Fantone’s refusal to sign a written
confession.

       That dismissal is appropriate here comports with what
we have said in the context of conspiracy claims. In
Capogrosso v. Supreme Court of the State of New Jersey, 588
F.3d 180, 185 (3d Cir. 2009), a published per curiam opinion,
a pro se plaintiff alleged a “judicial conspiracy” based on the
fact that she had observed two judges interacting, followed by
an adverse ruling. The plaintiff had filed claims against Judge
Fast, alleging that conduct on the bench amounted to criminal
behavior. Id. at 183.

       We acknowledged in that case the same difficulties that
Fantone professes to have in pleading his retaliation claim and
that are expressed by the majority, namely, “that direct
evidence of a conspiracy is rarely available and that the
existence of a conspiracy must usually be inferred from the
circumstances.” Id. at 184. Nonetheless, in Capogrosso, we
noted that the plaintiff-appellant, like Fantone, “alleged only
that Judge Fast interacted with Judge Iglesias after presumably
hearing her discuss her case in a hallway, and that Judge
Iglesias’ subsequent adverse ruling gives rise to an inference
of conspiratorial conduct.” Id. at 185. In the absence of
additional facts linking the adverse action to some larger
conspiracy, we agreed with the district court that the plaintiff
had failed to state a cognizable claim and affirmed the
dismissal of the complaint. Id.

      Our ruling in Capogrosso is sound and I discern no
reason why it should not apply to Fantone’s retaliation claim.


                              4
Aside from the mere occurrence of a conversation that Fantone
did not hear, there is not a single factual allegation linking
Latini’s decision to place him in administrative custody to
Burger’s threats or his refusal to sign a written confession.
Such a fact is no more sufficient to state a plausible claim of
retaliation than we have already held it to be in the context of a
conspiracy. The majority today departs from this principle,
preferring, instead, to draw every inference proffered by
Fantone, no matter how remote, speculative, or unreasonable.
I respectfully dissent.




                               5